Citation Nr: 1704315	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  16-57 803	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for maxillary sinusitis.  

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from June 1992 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDING OF FACT

On December 14, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a statement in which he informed VA that he was happy with the RO decision concerning the issues addressed in his Notice of Disagreement and would like to "stop the appeal."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Paul Sorisio
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


